Citation Nr: 1106463	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  09-14 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1950 to September 1954, and from December 1954 to 
December 1965.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a July 2008 rating decision by the 
Boise, Idaho Department of Veterans Affairs (VA) Regional Office 
(RO).  In July 2010, a videoconference hearing was held before 
the undersigned; a transcript of the hearing is associated with 
the claims file.  The case was before the Board in July 2010, 
when it was remanded for additional development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A left knee disability was not manifested during the Veteran's 
service; left knee arthritis was not manifested in the first 
postservice year; and the preponderance of the evidence is 
against a finding that the Veteran's current left knee disability 
is related to an event or injury in service.  


CONCLUSION OF LAW

Service connection for a left knee disability is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).  







REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative of any 
information, and any medical or lay evidence, not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), 
aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in 
the development of his claim prior to its initial adjudication.  
A February 2008 letter explained the evidence necessary to 
substantiate the claim, the evidence VA was responsible for 
providing, and the evidence he was responsible for providing.  
The letter also informed the Veteran of disability rating and 
effective date criteria.  He has had ample opportunity to 
respond/supplement the record and has not alleged that notice in 
this case was less than adequate.  

The Veteran's available service treatment records (STRs) and 
pertinent postservice treatment records are associated with his 
claims file.  He has indicated that he received treatment for a 
left knee injury in March 1965 at the Udorn, Thailand Air Force 
Base.  See July 2010 Videoconference hearing transcript.  In July 
2010 the Board remanded the matter to obtain any outstanding 
STRs.  The RO attempted such development, and in November 2010 
made a formal finding in November 2010 as to the unavailability 
of STRs from Udorn, Thailand Air Force Base.  The RO arranged for 
an examination in August 2010.  The examination is adequate for 
rating purposes, as it considered the evidence of record, noted 
the history of the disability, and included a thorough physical 
examination of the Veteran, with notation of all clinical 
findings necessary for a proper determination in the matter.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an 
examination that is adequate for rating purposes).  He has not 
identified any pertinent evidence that remains outstanding.  VA's 
duty to assist is met.  Accordingly, the Board will address the 
merits of the claim.  

B.	Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  

Certain chronic diseases (including arthritis) may be service 
connected on a presumptive basis if manifested to a degree of 10 
percent within a specified period of time (one year for 
arthritis) following discharge from service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

To substantiate a claim of service connection, there must be: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  38 C.F.R. 
§ 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  

Satisfactory lay or other evidence that an injury or disease was 
incurred or aggravated in combat will be accepted as sufficient 
proof of service connection if the evidence is consistent with 
the circumstances, conditions, or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
38 U.S.C.A. § 1154(b) does not create a presumption of service 
connection, but serves only to reduce the evidence burden as to 
incurrence or aggravation of disease or injury in service; it 
does not apply to the further elements of a service connection 
claim, i.e., current disability and nexus (both of which are 
medical questions).  See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996); see also Clyburn v. West, 12 Vet. App. 296, 303 (1999); 
Kessel v. West, 13 Vet. App. 9, 16-17 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

The Veteran's service personnel records show that his military 
occupational specialty (MOS) was still photographer, and that his 
decorations included the National Defense Service Medal with one 
bronze star, Good Conduct Medal, Occupation Medal (Germany), 
Vietnam Service Medal, and the Korean Defense Service Medal (none 
of which denotes combat).  

The Veteran's available STRs include a January 1958 discharge and 
reenlistment examination report that notes a history of a left 
leg fracture, with no current trouble.  A report of a November 
1965 Medical Evaluation Board examination (he was discharged from 
service for a diagnosis of psychiatric impairment) is silent for 
any complaints, findings, treatment, or diagnosis relating to a 
left knee disability; the lower extremities were normal on 
clinical evaluation.  

On April 1966 VA examination, the examiner found pes planus, 
bilaterally, but noted that extremities were otherwise clinically 
negative.  

Postservice treatment records include a January 1998 VA treatment 
record noting the Veteran's complaints of left knee pain, found 
to be from an acute gout flare.  

On April 2004 VA examination (for the left ankle), the examiner 
noted the Veteran underwent left total knee replacement in 
January 2004.  

Private treatment records from Dr. S. J. W. includes a July 2002 
report showing a diagnosis of left knee patellofemoral arthritis.  
The Veteran reported nocturnal pain over the last few months.  He 
had developed a Baker's cyst in the popliteal fossa over the last 
few years.  X-rays showed complete joint space narrowing of the 
patellofemoral joint, consistent with end-stage arthritis of the 
patellofemoral joint.  A June 2003 report noted left knee pain 
for three weeks; he indicated he has been wearing an ace wrap and 
that his knee would "give way" when walking.  An October 2003 
report notes he had been taking Vioxx for knee pain, without 
relief; and was given a Kenalog injection to relieve the pain.  A 
January 2004 operative report notes a diagnosis of end-stage left 
knee osteoarthritis, and that the Veteran had a longstanding 
history of left knee pain (and had developed progressive 
nocturnal pain over the last 18 months).  

In June 2004 correspondence Dr. S. J. W. opines that based on the 
Veteran's "history, his physical examination, and the review of 
his radiographs, his post-traumatic arthritis involving multiple 
joints clearly can be attributed to his service for our 
country."  The correspondence included a diagnosis of left knee 
post-traumatic end stage arthritis.  

In his February 2008 claim seeking service connection for a left 
knee disability, the Veteran reported that he injured his left 
knee in 1965 while stationed in Thailand when he was running from 
insurgent fire.  

February 2008 correspondence from a fellow service member, Major 
J. C. H., reports that the Veteran was stationed in Udorn, 
Thailand and came under hostile gunfire and stepped in a hole in 
the jungle floor and severely injured his knee.  [March, 
September, and October 2008 correspondence from Major J. C. H. 
also reports the Veteran injured his left knee while stationed in 
Udorn, Thailand.]  

In his April 2009 Substantive Appeal (on VA Form 9) the Veteran 
reported that from 1980 to 1997 he received treatment for his 
left knee while he lived and worked in Saudi Arabia and Turkey.  
He related that he experienced numerous flare-ups of pain and 
swelling of the left knee during this period (and that there were 
no available records of this treatment). 

At the July 2010 videoconference hearing, the Veteran testified 
that he injured his left knee in March 1965 in Udorn, Thailand by 
stepping into a fairly deep hole and twisting his knee while 
running from gunfire.  He indicated he received treatment for the 
knee, and that he was told he had a badly sprained knee; he was 
given an ace bandage and put on light duty for at least ten days.  
He reported that he began experiencing pain and discomfort in his 
left knee in 1980/82 (he stated both years) while working in 
Saudi Arabia, and that between 1965 and 1980/82, he did not have 
any problems with his left knee.  [He stated that records of 
treatment in Saudi Arabia were unavailable and could not be 
secured.]  He acknowledged that Major J. C. H. did not witness 
his left knee injury in Thailand.  He stated that he first filed 
a claim of service connection for his left knee in 2005.  [A 
review of his claims file found no evidence of a claim filed 
prior to February 2008, and that the matter was first adjudicated 
by the RO in July 2008.]  

On August 2010 VA examination, the examiner noted that the 
Veteran's claims file and medical records were reviewed.  The 
Veteran denied any metabolic, infectious, neoplastic, congenital 
and/or traumatic conditions prior to his active service.  He 
reported that after service, his left knee became progressively 
worse until it eventually required a total knee replacement.  He 
denied any post-service trauma to the knee.  After noting the 
Veteran's left knee medical history, including his injury, 
treatment, and the June 2004 Dr. S. J. W. nexus opinion, and 
physical examination of the Veteran, the examiner provided a 
diagnosis of "knee, l. arthosis"[sic].  

The examiner opined that it was "less likely than not (< 50/50 
probability) [the Veteran's left knee disability was] caused by 
or a result of the [1965] injury."  He explained that in the 
absence of pre-1965 knee twisting or metabolic, infectious, 
neoplastic, congenital and/or other traumatic conditions, such a 
twist (as alleged occurred in 1965) has the biological 
plausibility of damaging the knee cartilage to the extent that it 
would degenerative more quickly, but several matters are missing 
to link the injury to the end-stage total knee replacement: 1) 
there is no evidence of immediate post-injury records or of 
records documenting a severe injury/ongoing problems; 2) there is 
no evidence of visits for treatment from 1965 to the late-1990s, 
when the knee became symptomatic, because one would expect the 
Veteran to seek care for left knee complaints during this period 
(noting that he has sought medical treatment for various other 
conditions), and it does not make sense he would suddenly start 
hurting in the late-1990s from the 1965 injury; and 3) gout could 
be a contributor to knee degeneration but there is no evidence of 
gout when the knee was replaced.  Accordingly, in the absence of 
other metabolic, infectious, neoplastic, congenital and/or other 
traumatic conditions since 1965, the examiner opined "there is 
no other reasonable explanation for the [degenerative joint 
disease]/need for [total knee replacement] found but the effects 
of aging/use."  

Significantly, the Veteran's Medical Evaluation Board examination 
report is silent for any complaints, findings, or diagnoses 
relating to the left knee.  Consequently, service connection for 
a left knee disability on the basis that a chronic left knee 
disability became manifest in service and persisted is not 
warranted.  As there is no competent evidence that left knee 
arthritis was manifested in the first postservice year, there is 
also no basis for considering (and applying) the 38 U.S.C.A. 
§§ 1112, 1137 chronic disease presumptions (for arthritis).  

The Veteran may still establish service connection for his left 
knee disability if there is affirmative evidence that relates it 
to an event or injury in service.  There are conflicting medical 
opinions in the matter of a nexus between the Veteran's left knee 
disability and his service.  In evaluating medical opinions, the 
Board may place greater weight on one medical professional's 
opinion over another's depending on such factors such as 
reasoning employed by the medical professionals, and whether or 
not and to what extent they review prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 336 (1994).  

In weighing the respective medical opinions, the Board concludes 
that the August 2010 VA examiner's opinion merits the greater 
probative weight.  The opinion describes the Veteran's disability 
in sufficient detail, provides rationale for the conclusions 
reached, and the opinion is based on a familiarity with the 
Veteran's accurate medical history along with examination 
findings and interviews of the Veteran.  See Stefl v. Nicholson, 
21 Vet. App. 120, 123 (2007).  The August 2010 examiner observed 
that if the Veteran had sustained a severe injury to his left 
knee as a result of the 1965 event, it would have been expected 
that there would have been immediate post-injury records or 
records documenting ongoing problems (and, notably, the Veteran 
testified at the July 2010 hearing that he was only treated one 
time - not indicative of an ongoing problem).  The examiner also 
observed that there is no evidence of treatment for the left knee 
until the late-1990s (or 1980/1982 as testified by the Veteran at 
the hearing), which does not make sense if the left knee 
disability was related to the 1965 injury (as a period of at 
least 15 years would have passed before any treatment was sought 
for a severe injury).  Acknowledging that an injury such as is 
alleged to have occurred in 1965 would have the biological 
plausibility of damaging the knee cartilage to the extent that it 
would degenerate more quickly, the examiner opined however that 
in the absence of some other metabolic, infectious, neoplastic, 
congenital and/or other traumatic event since 1965, there is no 
other reasonable explanation for the degenerative joint disease 
and the need for a total knee replacement other than the effects 
of aging/due to use.  Based on this reasoning, the August 2010 
examiner concluded that the Veteran's left knee disability was 
less likely than not caused by or a result of the 1965 injury.  

The Board finds little probative value in the June 2004 private 
opinion by Dr. S.J.W. as it is merely a conclusion without 
explanation of rationale.  See Stefl, 21 Vet. App. at 123 ( "a 
mere conclusion by a medical doctor is insufficient to allow the 
Board to make an informed decision as to what weight to assign to 
the doctor's opinion"); see also Miller v. West, 11 Vet. App. 
345, 348 (1998).  While the private opinion concludes that the 
Veteran's left knee disability is related to his service, it does 
not explain why the provider believes this to be so.  Unlike the 
August 2010 VA opinion, the private opinion does not provide 
explanation for the conclusion that the Board could weigh against 
the contrary opinion of record, but merely concludes that based 
on the Veteran's history (which is not stated), physical 
examination, and a review of his radiographs, his left knee 
disability is related to service.  It does not provide adequate 
explanation for the Board to consider in determining whether the 
Veteran's left knee disability is related to his service.  See 
Stefl, 21 Vet. App. at 123.  The VA examiner expressed 
familiarity with the Veteran's complete/accurate medical history, 
citing to such in the explanation of rationale.  In contrast, the 
June 2004 private opinion does not not reflect such familiarity, 
and does not  account for/discuss the significance of such 
factors as the absence of left knee complaints/treatment 
following the 1965 injury; or the lengthy interval prior to the 
initial clinical notation of postservice left knee complaints 
(beginning no earlier than 1980, fifteen years after the injury).  
Accordingly, the Board finds that the June 2004 nexus opinion is 
of lesser probative value than the August 2010 VA opinion.  

As noted above, the presumption granted under 38 U.S.C.A. 
§ 1154(b) only reduces the burden as to the incurrence or 
aggravation of disease or injury in service.  Hence, even if the 
§ 1154(b) presumption is applied in the Veteran's case (notably, 
there is no evidence of an injury combat other than the Veteran/s 
own lay accounts and testimony; he has acknowledged that Major 
J.C.H. does not have first hand knowledge of such event (see July 
2010 hearing transcript)), the Veteran would still need to 
establish the further elements of a service connection claim, 
i.e., current disability and nexus (both of which are medical 
questions).  The Board finds no reason to question the Veteran's 
acoount that he sustained some sort of left knee injury during 
service in March 1965, or the credibility of Major J. C. H. as to 
his statement that the Veteran informed him he injured his left 
knee during service in March 1965.  But the Veteran's own 
statements relating his current left knee disability to his 
service, and specifically to a March 1965 injury, are not 
competent evidence regarding such nexus.  The matter of a nexus 
between current disability and a remote injury, in the absence of 
continuity of symptoms, is a medical question not capable of 
resolution by lay observation.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009).  The Veteran has not 
demonstrated that he has any medical expertise.  To the extent 
that he may be seeking to establish nexus between his current 
left knee disability and his service by alleging continuity of 
symptoms, such allegation is inconsistent with, and unsupported 
by, the evidentiary record, and is not credible.  As has been 
noted, even by the Veteran's own accounts he did not seek 
treatment for left knee disability until the 1980's (and there is 
no documented treatment prior to 1998).  It is simply not 
plausible that the Veteran would have  had any significant left 
knee pathology and not sought treatment for over 15 years.  Any 
allegation of postservice continuity of symptoms is also 
contradicted by contemporaneous clinical data.  Specifically, the 
Veteran was afforded a VA examination in April 1966 which 
included an orthopedic evaluation.  At that time his extremities 
were found to all be normal except for flat feet; no knee 
complaints were reported.  

Even conceding (for purposes of this decision only) that the 
Veteran received undocumented treatment for left knee complaints 
in Saudi Arabia in the early 1980's, the undisputed lengthy time 
interval between service and the initial postservice notation of 
a disability is, of itself, a factor weighing against a finding 
of service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (In a case seeking service connection on the 
basis that a pre-existing disability was aggravated by service).  

In light of the foregoing, the Board finds that the preponderance 
of the evidence is against the Veteran's claim.  Therefore, the 
benefit of the doubt doctrine does not apply; the claim must be 
denied.  


ORDER

Service connection for a left knee disability is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


